 

AMENDED AND RESTATED

 

ADVISORY AGREEMENT

 

BY AND AMONG

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.,

 

American Realty Capital HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P.,

 

AND

 

American Realty Capital HEALTHCARE ADVISORS, LLC

 

Dated as of July 31, 2012

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. DEFINITIONS. 1       2. APPOINTMENT. 8       3. DUTIES OF THE
ADVISOR. 8       4. AUTHORITY OF ADVISOR. 10       5. FIDUCIARY RELATIONSHIP. 10
      6. NO PARTNERSHIP OR JOINT VENTURE. 11       7. BANK ACCOUNTS. 11       8.
RECORDS; ACCESS. 11       9. LIMITATIONS ON ACTIVITIES. 11       10. FEES. 11  
    11. EXPENSES. 13       12. OTHER SERVICES. 15       13. REIMBURSEMENT TO THE
ADVISOR. 15       14. OTHER ACTIVITIES OF THE ADVISOR 15       15. THE AMERICAN
REALTY CAPITAL NAME 16       16. TERM OF AGREEMENT 17       17. TERMINATION BY
THE PARTIES 17       18. ASSIGNMENT TO AN AFFILIATE 17       19. PAYMENTS TO AND
DUTIES OF ADVISOR UPON TERMINATION 17       20. INCORPORATION OF THE ARTICLES OF
INCORPORATION AND THE OPERATING PARTNERSHIP AGREEMENT. 20       21.
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP 20       22.
INDEMNIFICATION BY ADVISOR 21

 

 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       23. NOTICES 21       24. MODIFICATION 23       25. SEVERABILITY
23       26. GOVERNING LAW 23       27. ENTIRE AGREEMENT 23       28. NO WAIVER
23       29. PRONOUNS AND PLURALS 23       30. HEADINGS 23       31. EXECUTION
IN COUNTERPARTS 23

 

 

 

 

FORM OF

ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT dated as of July 31, 2012, is
entered into among American Realty Capital Healthcare Trust, Inc., a Maryland
corporation (the “ Company ”), American Realty Capital Healthcare Trust
Operating Partnership, L.P., a Delaware limited partnership (the “ Operating
Partnership ”), and American Realty Capital Healthcare Advisors, LLC, a Delaware
limited liability company.

 

WITNESSETH

 

WHEREAS, the Company is a Maryland corporation created in accordance with
Maryland General Corporation Law and intends to qualify as a REIT;

 

WHEREAS, the Company is the general partner of the Operating Partnership;

 

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of the Board of Directors of the Company, all as provided herein;

 

WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors of the Company, on the terms and subject
to the conditions hereinafter set forth;

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Advisory Agreement (the “Original Advisory Agreement”), dated as of
February 18, 2011, as amended on June 23, 2011 and April 13, 2012; and

 

WHEREAS, the Company, the Operating Partnership and the Advisor desire to amend
and restate the Original Advisory Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.            DEFINITIONS.   As used in this Agreement, the following terms have
the definitions set forth below:

 

“ Acquisition Expenses” means any and all expenses, exclusive of Acquisition
Fees, incurred by the Company, the Operating Partnership, the Advisor or any of
their Affiliates in connection with the selection, evaluation, acquisition,
origination, making or development of any Investments, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, brokerage fees, costs of appraisals, nonrefundable
option payments on property not acquired, accounting fees and expenses, title
insurance premiums and the costs of performing due diligence.

 

“Acquisition Fee” means the fees payable to the Advisor or its assignees
pursuant to Section 10(a).

 

“Advisor” means American Realty Capital Healthcare Advisors, LLC, a Delaware
limited liability company, any successor advisor to the Company and the
Operating Partnership, or any Person to which American Realty Capital Healthcare
Advisors, LLC or any successor advisor subcontracts substantially all its
functions.  Notwithstanding the foregoing, a Person hired or retained by
American Realty Capital Healthcare Advisors, LLC to perform property management
and related services for the Company or the Operating Partnership that is not
hired or retained to perform substantially all the functions of American Realty
Capital Healthcare Advisors, LLC with respect to the Company and the Operating
Partnership as a whole shall not be deemed to be an Advisor.  



 

“ Affiliate ” or “ Affiliated ” means with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and
(v) any legal entity for which such Person

 

 

 

 

acts as an executive officer, director, trustee or general partner.  For
purposes of this definition, the terms “controls,” “is controlled by,” or “is
under common control with” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of an
entity, whether through ownership or voting rights, by contract or otherwise.





 

“Agreement” means this Amended and Restated Advisory Agreement, as the same may
be amended, supplemented or restated from time to time.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended from time to time.

 

“Asset Management Fee” means the fees payable to the Advisor pursuant to
Section 10(d).

 

“ Average Invested Assets ” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before deducting depreciation, bad debts or other
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.  For an equity interest owned in a Joint Venture,
the calculation of Average Invested Assets shall take into consideration the
underlying Joint Venture’s aggregate book value for the equity interest.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“By-laws” means the by-laws of the Company, as amended and as the same are in
effect from time to time.

 

“ Cause” means (i) fraud, criminal conduct, willful misconduct or illegal or
negligent breach of fiduciary duty by the Advisor, or (ii) if any of the
following events occur:  (A) the Advisor shall breach any material provision of
this Agreement, and after written notice of such breach, shall not cure such
default within thirty (30) days or have begun action within thirty (30) days to
cure the default which shall be completed with reasonable diligence; (B) the
Advisor shall be adjudged bankrupt or insolvent by a court of competent
jurisdiction, or an order shall be made by a court of competent jurisdiction for
the appointment of a receiver, liquidator, or trustee of the Advisor, for all or
substantially all its property by reason of the foregoing, or if a court of
competent jurisdiction approves any petition filed against the Advisor for
reorganization, and such adjudication or order shall remain in force or unstayed
for a period of thirty (30) days; or (C) the Advisor shall institute proceedings
for voluntary bankruptcy or shall file a petition seeking reorganization under
the federal bankruptcy laws, or for relief under any law for relief of debtors,
or shall consent to the appointment of a receiver for itself or for all or
substantially all its property, or shall make a general assignment for the
benefit of its creditors, or shall admit in writing its inability to pay its
debts, generally, as they become due.

 

“ Change of Control ” means a change of control of the Company of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, as enacted
and in force on the date hereof, whether or not the Company is then subject to
such reporting requirements; provided, however , that, without limitation, a
Change of Control shall be deemed to have occurred if:  (i) any “person” (within
the meaning of Section 13(d) of the Exchange Act, as enacted and in force on the
date hereof) is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3, as enacted and in force on the date hereof, under the Exchange Act)
of securities of the Company representing 9.8% or more of the combined voting
power of the Company’s securities then outstanding; (ii) there occurs a merger,
consolidation or other reorganization of the Company which is not approved by
the Board of Directors; (iii) there occurs a sale, exchange, transfer or other
disposition of substantially all the assets of the Company to another Person,
which disposition is not approved by the Board of Directors; or (iv) there
occurs a contested proxy solicitation of the Stockholders that results in the
contesting party electing candidates to a majority of the Board of Directors’
positions next up for election.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Code shall
mean such provision as in effect from time to time, as the same may be amended,
and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

“Company” has the meaning set forth in the preamble.

 

“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of an asset which is reasonable, customary and
competitive in light of the size, type and location of the asset.

 

“Contract Purchase Price” has the meaning set forth in the Articles of
Incorporation.

 

 

 

 

“Contract Sales Price” means the total consideration received by the Company for
the sale of an Investment.

 

“Dealer Manager” means Realty Capital Securities, LLC, or such other Person
selected by the Board of Directors to act as the dealer manager for the
Offering.

 

“Dealer Manager Fee” means three percent (3.0%) of Gross Proceeds from the sale
of Shares in a Primary Offering, payable to the Dealer Manager for serving as
the dealer manager of such Primary Offering.

 

“Director” means a member of the Board of Directors.

 

“Distributions” means any distributions of money or other property by the
Company to Stockholders, including distributions that may constitute a return of
capital for U.S. federal income tax purposes.

 

“Excess Amount” has the meaning set forth in Section 13.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expense Year” has the meaning set forth in Section 13.

 

“FFO” means fund from operations, as defined by the National Association of Real
Estate Investment Trusts.

 

“Financing Coordination Fee” means the fees payable to the Advisor pursuant to
Section 10(e).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“ Good Reason ” means:  (i) any failure to obtain a satisfactory agreement from
any successor to the Company or the Operating Partnership to assume and agree to
perform obligations under this Agreement; or (ii) any material breach of this
Agreement of any nature whatsoever by the Company or the Operating Partnership.

 

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses.  For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Selling Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share pursuant to the Prospectus for such
Offering without reduction.

 

“Included Assets” has the meaning set forth in Section 19(b)(ii).

 

“Indemnitee” and “Indemnitees” has the meaning set forth in Section 21.

 

“Independent Director” has the meaning set forth in the Articles of
Incorporation.

 

“Investments” means any investments by the Company or the Operating Partnership,
directly or indirectly, in Real Estate Assets, Real Estate Related Loans or any
other asset.

 

“ Joint Ventures ” means the joint venture or partnership or other similar
arrangements (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, member or partner, which are established to own Investments.

 

“Listing” means (i) the listing of the Shares on a national securities exchange,
or (ii) the receipt by the Stockholders of securities that are listed on a
national securities exchange in exchange for Shares in a merger or any other
type of transaction.

 

“Loans” means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.

 

“Losses” has the meaning set forth in Section 21.

 

 

 

 

“Management Agreement” means the Property Management and Leasing Agreement,
dated as of February 18, 2011, among the Company, the Operating Partnership and
American Realty Capital Healthcare Properties, LLC, as the same may be amended
from time to time.

  

“NAREIT FFO” means funds from operations, or FFO, consistent with the standards
established by the White Paper on FFO approved by the Board of Governors of the
National Association of Real Estate Investment Trusts, or NAREIT, as revised in
February 2004 and as modified by NAREIT from time to time.

 

“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association on May 7, 2007, as the same may be amended from time to time.

 

“Net Income” means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and excluding any gain from the sale of the Company’s assets. 

  

“Notice” has the meaning set forth in Section 23.

 

“Offering” means the public offering of Shares pursuant to a Prospectus.

 

“Operating Partnership” has the meaning set forth in the preamble.

 

“Operating Partnership Agreement” means the Agreement of Limited Partnership of
the Operating Partnership dated as of February 18, 2011 among the Company, the
Operating Partnership and American Realty Capital Healthcare Special Limited
Partnership, LLC, as the same may be amended from time to time.

 

“OP Units” means units of limited partnership interest in the Operating
Partnership.

 

“Organization and Offering Expenses” means all expenses (other than the Selling
Commission and the Dealer Manager Fee) to be paid by the Company in connection
with an Offering, including legal, accounting, printing, mailing and filing
fees, charges of the escrow holder and transfer agent, charges of the Advisor
for administrative services related to the issuance of Shares in an Offering,
reimbursement of the Advisor for costs in connection with preparing supplemental
sales materials, the cost of bona fide training and education meetings held by
the Company (primarily the travel, meal and lodging costs of the registered
representatives of broker-dealers), attendance and sponsorship fees and cost
reimbursement for employees of the Company’s Affiliates to attend retail
seminars conducted by broker-dealers and, in special cases, reimbursement to
soliciting broker-dealers for technology costs associated with an Offering,
costs and expenses related to such technology costs, and costs and expenses
associated with facilitation of the marketing of the Shares and the ownership of
Shares by such broker-dealer’s customers. The definition of “Organization and
Offering Expenses” set forth above is intended to encompass all, but only, those
expenses which are required to be treated as Organization and Offering Expenses
under the NASAA REIT Guidelines. As a result, and notwithstanding the definition
set forth above, any expenses of the Company which is not a part of Organization
and Offering Expenses under the NASAA REIT Guidelines shall not be treated as
part of Organization and Offering Expenses for purposes hereof.

  

“Original Advisory Agreement” has the meaning set forth in the preamble.

 

“Person” means an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or any government or any agency or political subdivision of a
government.

  

“Primary Offering” means the portion of an Offering other than the Shares
offered pursuant to the Company’s distribution reinvestment plan.

  

“Property Disposition Fee” means the fees payable to the Advisor pursuant to
Section 10(c) .

 

“Prospectus” means a final prospectus of the Company filed pursuant to Rule
424(b) of the Securities Act, as the same may be amended or supplemented from
time to time (including each final prospectus of the Company that may be so
filed after the initial prospectus of the Company). 

 

 

 

 

“Real Estate Assets” means any investment by the Company or the Operating
Partnership in unimproved and improved Real Property (including fee or leasehold
interests, options and leases), directly, through one or more subsidiaries or
through a Joint Venture.

 

“Real Estate Related Loans” means any investments in mortgage loans and other
types of real estate related debt financing, including, mezzanine loans, bridge
loans, convertible mortgages, wraparound mortgage loans, construction mortgage
loans, loans on leasehold interests and participations in such loans, by the
Company or the Operating Partnership, directly, through one or more subsidiaries
or through a Joint Venture.

 

“Real Property” means real property owned from time to time by the Company or
the Operating Partnership, directly, through one or more subsidiaries or through
a Joint Venture, which consists of (i) land only, (ii) land, including the
buildings located thereon, (iii) buildings only, or (iv) such investments the
Board or the Advisor designate as Real Property to the extent such investments
could be classified as Real Property.

 

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

 

“Sale” or “Sales” means any transaction or series of transactions
whereby:  (i) the Company or the Operating Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys, or relinquishes its direct or indirect ownership of any Real
Estate Assets, Real Estate Related Loans or other Investment or portion thereof,
including the lease of any Real Estate Assets consisting of a building only, and
including any event with respect to any Real Estate Assets that gives rise to a
significant amount of insurance proceeds or condemnation awards; (ii) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all the direct or indirect
interest of the Company or the Operating Partnership in any Joint Venture in
which it is a co-venturer, member or partner; (iii) any Joint Venture directly
or indirectly (except as described in other subsections of this definition) in
which the Company or the Operating Partnership as a co-venturer, member or
partner sells, grants, transfers, conveys, or relinquishes its direct or
indirect ownership of any Real Estate Assets or portion thereof, including any
event with respect to any Real Estate Assets which gives rise to insurance
claims or condemnation awards; or (iv) the Company or the Operating Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its direct or indirect
interest in any Real Estate Related Loans or portion thereof (including with
respect to any Real Estate Related Loan, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) and any
event which gives rise to a significant amount of insurance proceeds or similar
awards; or (v) the Company or the Operating Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys, or relinquishes its direct or indirect ownership of any
other asset not previously described in this definition or any portion thereof,
but not including any transaction or series of transactions specified in clauses
(i) through (v) above in which the proceeds of such transaction or series of
transactions are reinvested by the Company in one or more assets within 180 days
thereafter.

 

“Securities Act” means the Securities Act of 1933, as amended. 

 

“Selling Commission” means seven percent (7.0%) of Gross Proceeds from the sale
of Shares in a Primary Offering payable to the Dealer Manager and reallowable to
Soliciting Dealers with respect to Shares sold by them.

 

“Shares” means the shares of the Company’s common stock, par value $0.01 per
share.

 

“Soliciting Dealers” means broker-dealers who are members of the Financial
Industry Regulatory Authority Inc., or that are exempt from broker-dealer
registration, and who, in either case, have executed soliciting dealer or other
agreements with the Dealer Manager to sell Shares.

 

“Sponsor” means American Realty Capital V, LLC, a Delaware limited liability
company.

 

“Stockholders” means the registered holders of the Shares.

  

“Termination Date ” means the date of termination of this Agreement.

 

 

 

 

“ Total Operating Expenses” of a Person means the aggregate of all costs and
expenses paid or incurred by such Person, but excluding Organization and
Offering Expenses, interest payments, taxes, non-cash expenditures, any
Acquisitions Fees, Acquisition Expenses or Financing Coordination Fees.  The
definition of “Total Operating Expenses” set forth above is intended to
encompass all, but only, those expenses which are required to be treated as
Total Operating Expenses under the NASAA REIT Guidelines.  As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.

 

“2%/25% Guidelines” has the meaning set forth in Section 13.

 

2.            APPOINTMENT.   The Company and the Operating Partnership hereby
appoint the Advisor to serve as their advisor to perform the services set forth
herein on the terms and subject to the conditions set forth in this Agreement
and subject to the supervision of the Board, and the Advisor hereby accepts such
appointment.

 

3.            DUTIES OF THE ADVISOR.   The Advisor will use its reasonable best
efforts to present to the Company potential investment opportunities and to
provide a continuing and suitable investment program consistent with the
investment objectives and policies of the Company as determined and adopted from
time to time by the Board.  In performance of this undertaking, subject to the
supervision of the Board and consistent with the provisions of the Articles of
Incorporation, By-laws and the Operating Partnership Agreement, the Advisor,
directly or indirectly, will:  

 

(a)           serve as the Company’s and the Operating Partnership’s investment
and financial advisor;

 

(b)           provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
necessary for the day-to-day management of the operations of the Company and the
Operating Partnership;

 

(c)           investigate, select and, on behalf of the Company and the
Operating Partnership, engage and conduct business with and supervise the
performance of such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder (including consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, builders, developers, property
owners, property managers, real estate management companies, real estate
operating companies, securities investment advisors, mortgagors, the registrar
and the transfer agent and any and all agents for any of the foregoing),
including Affiliates of the Advisor and Persons acting in any other capacity
deemed by the Advisor necessary or desirable for the performance of any of the
foregoing services (including entering into contracts in the name of the Company
and the Operating Partnership with any of the foregoing);

 

(d)           consult with the officers and Directors of the Company and assist
the Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;

 

(e)           subject to the provisions of Section 4 , (i) participate in
formulating an investment strategy and asset allocation framework; (ii) locate,
analyze and select potential Investments; (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) provide research, economic and
statistical data, identify, review and recommend acquisitions and dispositions
of Investments to the Board and make Investments on behalf of the Company and
the Operating Partnership in compliance with the investment objectives and
policies of the Company; (v) arrange for financing and refinancing and make
other changes in the asset or capital structure of, and dispose of, reinvest the
proceeds from the sale of, or otherwise deal with, Investments; (vi) enter into
leases and service contracts for Real Estate Assets and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of such Real Estate Assets; (vii) actively oversee and manage
Investments for purposes of meeting the Company’s investment objectives and
reviewing and analyzing financial information for each of the Investments and
the overall portfolio; (viii) select Joint Venture partners, structure
corresponding agreements and oversee and monitor these relationships; (ix)
oversee, supervise and evaluate Affiliated and non-Affiliated property managers
who perform services for the Company or the Operating Partnership; (x) oversee
Affiliated and non-Affiliated Persons with whom the Advisor contracts to perform
certain of the services required to be performed under this Agreement;
(xi) manage accounting and other record-keeping functions for the Company and
the Operating Partnership, including reviewing and analyzing the capital and
operating budgets for the Real Estate Assets and generating an annual budget for
the Company; (xii) recommend various liquidity events to the Board when
appropriate; and (xiii) source and structure Real Estate Related Loans; 

 

 

 

 

(f)           upon request, provide the Board with periodic reports regarding
prospective investments;

 

(g)           make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;

 

(h)           negotiate on behalf of the Company and the Operating Partnership
with banks or other lenders for Loans to be made to the Company, the Operating
Partnership or any of their subsidiaries, and negotiate with investment banking
firms and broker-dealers on behalf of the Company, the Operating Partnership or
any of their subsidiaries, or negotiate private sales of Shares or obtain Loans
for the Company, the Operating Partnership or any of their subsidiaries, but in
no event in such a manner so that the Advisor shall be acting as broker-dealer
or underwriter; provided , however , that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company, the Operating Partnership or any of their
subsidiaries;

 

(i)           obtain reports (which may, but are not required to, be prepared by
the Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;

 

(j)           from time to time, or at any time reasonably requested by the
Board, make reports to the Board of its performance of services to the Company
and the Operating Partnership under this Agreement, including reports with
respect to potential conflicts of interest involving the Advisor or any of its
Affiliates;

 

(k)           provide the Company and the Operating Partnership with all
necessary cash management services;

 

(l)           deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Real Estate Assets
as may be required to be obtained by the Board;

 

(m)           notify the Board of all proposed material transactions before they
are completed;

 

(n)           effect any private placement of OP Units, tenancy-in-common
(TIC) or other interests in Investments as may be approved by the Board;

 

(o)           perform investor-relations and Stockholder communications
functions for the Company;

 

(p)           render such services as may be reasonably determined by the Board
of Directors consistent with the terms and conditions herein;

 

(q)           maintain the Company’s accounting and other records and assist the
Company in filing all reports required to be filed by it with the Securities and
Exchange Commission, the Internal Revenue Service and other regulatory agencies;
and

 

(r)           do all things reasonably necessary to assure its ability to render
the services described in this Agreement.

 

Notwithstanding the foregoing or anything else that may be to the contrary in
this Agreement, the Advisor may delegate any of the foregoing duties to any
Person so long as the Advisor or its Affiliate remains responsible for the
performance of the duties set forth in this Section 3.

 

4.            AUTHORITY OF ADVISOR.

 

(a)           Pursuant to the terms of this Agreement (including the
restrictions included in this Section 4 and in Section 9), and subject to the
continuing and exclusive authority of the Board over the supervision of the
Company, the Company, acting on the authority of the Board of Directors, hereby
delegates to the Advisor the authority to perform the services described in
Section 3.

 

(b)           Notwithstanding anything herein to the contrary, all Investments
will require the prior approval of the Board, any particular Directors specified
by the Board or any committee of the Board specified by the Board, as the case
may be.

 

 

 

 

(c)           If a transaction requires approval by the Independent Directors,
the Advisor will deliver to the Independent Directors all documents and other
information reasonably required by them to evaluate properly the proposed
transaction.

 

(d)           The Board may, at any time upon the giving of notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.

 

5.            FIDUCIARY RELATIONSHIP.   The Advisor, as a result of its
relationship with the Company and the Operating Partnership pursuant to this
Agreement, stands in a fiduciary relationship with the Stockholders and the
partners in the Operating Partnership. 

 

6.            NO PARTNERSHIP OR JOINT VENTURE.   The parties to this Agreement
are not partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.

 

7.            BANK ACCOUNTS.   The Advisor may establish and maintain one or
more bank accounts in the name of the Company or the Operating Partnership and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve, provided
that no funds shall be commingled with the funds of the Advisor; and, upon
request, the Advisor shall render appropriate accountings of such collections
and payments to the Board and to the auditors of the Company. 

 

8.            RECORDS; ACCESS.   The Advisor shall maintain appropriate records
of all its activities hereunder and make such records available for inspection
by the Directors and by counsel, auditors and authorized agents of the Company,
at any time and from time to time.  The Advisor shall at all reasonable times
have access to the books and records of the Company and the Operating
Partnership.

 

9.            LIMITATIONS ON ACTIVITIES   Notwithstanding anything herein to the
contrary, the Advisor shall refrain from taking any action which, in its sole
judgment, or in the sole judgment of the Company, made in good faith, would
(a) adversely affect the status of the Company as a REIT, unless the Board has
determined that REIT qualification is not in the best interests of the Company
and its Stockholders, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, the Operating Partnership or the Shares, or otherwise not be
permitted by the Articles of Incorporation or By-laws, except if such action
shall be ordered by the Board, in which case the Advisor shall notify promptly
the Board of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board.  In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.

 

10.          FEES.

 

(a)            Acquisition Fees; Acquisition Expenses.   Subject to Section
10(b), the Company shall pay an Acquisition Fee to the Advisor or its assignees
as compensation for services rendered in connection with the investigation,
selection and acquisition (by purchase, investment or exchange) of Investments.
If the Advisor is terminated without cause pursuant to Section 17(a), the
Advisor or its assignees shall be entitled to an Acquisition Fee for any
Investments acquired after the Termination Date for which a contract to acquire
any such Investment had been entered into at or prior to the Termination Date.
The total Acquisition Fee payable to the Advisor or its assignees shall equal
one percent (1.0%) of the purchase price of Real Estate Assets and one percent
(1.0%) of the amount advanced for Real Estate Related Loans or other Investments
(other than Real Estate Assets), along with reimbursement of Acquisition
Expenses.  The purchase price of the Real Estate Assets shall equal the amount
paid or allocated to the purchase, development or improvement of the Real Estate
Assets inclusive of expenses related thereto and the amount of debt associated
with such Investment.  The purchase price allocable for an Investment held
through a Joint Venture shall equal the product of (i) the purchase price of, or
the amount advanced for, the Investment, as applicable, and (ii) the direct or
indirect ownership percentage in the Joint Venture held directly or indirectly
by the Company or the Operating Partnership.  For purposes of this Section
10(a), “ownership percentage” shall be the percentage of capital stock,
membership interests, partnership interests or other equity interests held by
the Company or the Operating Partnership, without regard to classification of
such equity interests.  The Company shall pay to the Advisor or its assignees
the Acquisition Fee promptly upon the closing of the Investment.  In addition,
if during the period ending two years after the close of the initial Offering,
the Company sells an Investment and then reinvests in other Investments, the
Company will pay to American Realty Capital Healthcare Advisors, LLC one percent
(1.0%) of the purchase price of Real Estate Assets and one

 

 

 

 



percent (1.0%) of the amount advanced for Real Estate Related Loans or other
Investments (other than Real Estate Assets), along with reimbursement of
acquisition expenses. 





 

(b)            Limitation on Total Acquisition Fees, Financing Coordination Fees
and Acquisition Expenses.   The total of all Acquisition Fees, Financing
Coordination Fees and Acquisition Expenses payable in connection with any
Investment or any reinvestment shall not exceed four and one-half percent (4.5%)
of the Contract Purchase Price of the Investment acquired or four and one-half
percent (4.5%) of the amount advanced for an Investment; provided, however, that
once all the proceeds from the initial Offering have been fully invested, the
total of all Acquisition Fees and Financing Coordination Fees shall not exceed
one and one-half percent (1.5%) of the Contract Purchase Price of all the
Investments acquired.

 

(c)            Property Disposition Fee.   In connection with a Sale of a Real
Estate Asset in which the Advisor or any Affiliate of the Advisor provides a
substantial amount of services, as determined by the Independent Directors, the
Company shall pay to the Advisor or its assignees a Property Disposition Fee
equal to the lesser of (i) two percent (2.0%) of the Contract Sales Price of
such Real Estate Asset and (ii) one-half of the total brokerage commission paid
if a brokerage commission or other disposition fee is paid to a non-Affiliate
broker in addition to the Property Disposition Fee paid to the Advisor or its
assignees; provided, however, that in no event may the Property Disposition Fee
paid to the Advisor, its Affiliates and non-Affiliates exceed the lesser of six
percent (6.0%) of the Contract Sales Price and a Competitive Real Estate
Commission.

 

(d)            Asset Management Fee.   The Company shall pay an Asset Management
Fee to the Advisor or its assignees as compensation for services rendered in
connection with the management of the Company’s assets in an amount equal to
0.75% per annum of Average Invested Assets; provided, however, that the Asset
Management Fee shall be reduced by any amounts payable as an Oversight Fee (as
defined in the Management Agreement), such that the aggregate of the Asset
Management Fee and the Oversight Fee does not exceed 0.75% per annum of Average
Invested Assets. The Asset Management Fee is payable on the first business day
of each month for the respective current month in the amount of 0.0625% of
Average Invested Assets as of such date. The Asset Management Fee will be
reduced to the extent that NAREIT FFO, as adjusted, during the six months ending
on the last day of the calendar quarter immediately preceding the date that such
Asset Management Fee is payable, is less than the Distributions paid with
respect to such six month period. For purposes of this determination, NAREIT
FFO, as adjusted, is NAREIT FFO adjusted to (i) include acquisition fees and
related expenses which is deducted in computing NAREIT FFO; and (ii) include
non-cash restricted stock grant amortization, if any, which is deducted in
computing NAREIT FFO.

 

(e)            Financing Coordination Fee.   The Company shall pay a Financing
Coordination Fee to the Advisor or its assignees in connection with the
financing of any Investment, assumption of any Loans with respect to any
Investment or refinancing of any Loan in an amount equal to one percent (1.0%)
of the amount made available and/or outstanding under any such Loan, including
any assumed Loan.  The Advisor may reallow some of or all this Financing
Coordination Fee to reimburse third parties with whom it may subcontract to
procure any such Loan.

  

(f)            Payment of Fees.   In connection with the Acquisition Fee,
Property Disposition Fee and Financing Coordination Fee, the Company shall pay
such fees to the Advisor or its assignees in cash, in Shares, or a combination
of both, the form of payment to be determined in the sole discretion of the
Advisor. The Asset Management Fee shall be payable, at the discretion of the
Board of Directors, in cash, Shares or grants of restricted Shares, or any
combination thereof. For the purposes of the payment of any fees in Shares, (i)
if at the applicable time an Offering is underway, each Share shall be valued at
the per-share offering price of the Shares in such Offering minus the maximum
selling commissions and dealer manager fee allowed in such Offering; and (ii) at
all other times, each Share shall be valued by the Board in good faith (A) at
the estimated value thereof, calculated in accordance with the provisions of
NASD Rule 2340(c)(1) (or any successor or similar FINRA rule), or (B) if no such
rule shall then exist, at the fair market value thereof; provided, however, that
in the case of Asset Management Fees payable in grants of restricted Shares,
each Share shall be valued in accordance with the provisions of the equity
incentive plan of the Company pursuant to which such grants are to be made.

 

(g)             Exclusion of Certain Transactions. 

 

(i)            If the Company or the Operating Partnership shall propose to
enter into any transaction in which the Advisor, any Affiliate of the Advisor or
any of the Advisor’s directors or officers has a direct or indirect interest,
then such transaction shall be approved by a majority of the Board not otherwise
interested in such transaction, including a majority of the Independent
Directors.

 

(ii)           If the Board elects to internalize any management
services provided by the Advisor, neither the Company nor the Operating
Partnership shall pay any compensation or other remuneration to the Advisor or
its Affiliates in connection with the

 

 

 

 





internalization transaction. For the avoidance of doubt, any compensation paid
or payable by the Company to employees of the Company in connection with their
employment by the Company (which employees were formerly employed by the Advisor
or any of their Affiliates) shall not be deemed to be compensation or other
remuneration in connection with any internalization transaction for purposes of
the immediately preceding sentence. This provision shall not limit any other
consideration or distributions that the Company may pay the Advisor in
accordance with this Agreement or any other agreement. This provision shall in
no way obligate the Advisor to facilitate an internalization transaction with
the Advisor or any of its Affiliates.



 



11.           EXPENSES.

 

(a)           In addition to the compensation paid to the Advisor pursuant to
Section 10, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all the expenses paid or incurred by the Advisor or
its Affiliates in connection with the services it provides to the Company and
the Operating Partnership pursuant to this Agreement, including, the following:

 

(i)             Organization and Offering Expenses, including third-party due
diligence fees related to the Primary Offering, as set forth in detailed and
itemized invoices; provided, however, that the Company shall not reimburse the
Advisor to the extent such reimbursement would cause the total amount of
Organization and Offering Expenses paid by the Company and the Operating
Partnership to exceed one and one-half percent (1.5%) of the Gross Proceeds
raised in all Primary Offerings;

 

(ii)           Acquisition Expenses subject to the limitation set forth in
Section 10(b) ;

 

(iii)           the actual cost of goods and services used by the Company and
obtained from entities not Affiliated with the Advisor;

 

(iv)           interest and other costs for Loans, including discounts, points
and other similar fees; 

 

(v)           taxes and assessments on income of the Company or Investments;

 

(vi)          costs associated with insurance required in connection with the
business of the Company or by the Board;

 

(vii)         expenses of managing and operating Investments owned by the
Company, whether payable to an Affiliate of the Company or a non-affiliated
Person;

 

(viii)           all expenses in connection with payments to the Directors for
attending meetings of the Board and Stockholders;

 

(ix)            expenses associated with a Listing, if applicable, or with the
issuance and distribution of Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;

 

(x)           expenses connected with payments of Distributions;

 

(xi)           expenses of organizing, revising, amending, converting, modifying
or terminating the Company, the Operating Partnership or any subsidiary thereof
or the Articles of Incorporation, By-laws or governing documents of the
Operating Partnership or any subsidiary of the Company or the Operating
Partnership;

 

(xii)          expenses of maintaining communications with Stockholders,
including the cost of preparation, printing, and mailing annual reports and
other Stockholder reports, proxy statements and other reports required by
governmental entities;

 

(xiii)         administrative service expenses, including all costs and expenses
incurred by the Advisor or its Affiliates in fulfilling its duties hereunder,
including reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided , however , that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee; and

 

(xiv)          audit, accounting and legal fees.

 

 

 

 

(b)           Commencing upon the earlier to occur of (i) the fifth fiscal
quarter after the Company makes its first Investment and (ii) six (6) months
after the commencement of the initial Offering, expenses incurred by the Advisor
on behalf of the Company and the Operating Partnership or in connection with the
services provided by the Advisor hereunder and payable pursuant to this
Section 11 shall be reimbursed, no less than monthly, to the Advisor.

 

12.          OTHER SERVICES.    Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3 , such services shall be
separately compensated at such customary rates and in such customary amounts as
are agreed upon by the Advisor and the Board, including a majority of the
Independent Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.

 

13.          REIMBURSEMENT TO THE ADVISOR.    The Company shall not reimburse
the Advisor at the end of any fiscal quarter in which Total Operating Expenses
incurred by the Advisor for the four (4) consecutive fiscal quarters then ended
(the “Expense Year”) exceed (the “Excess Amount”) the greater of two percent
(2%) of Average Invested Assets or twenty-five percent (25%) of Net Income (the
“2%/25% Guidelines”) for such year.  Any Excess Amount paid to the Advisor
during a fiscal quarter shall be repaid to the Company or, at the option of the
Company, subtracted from the Total Operating Expenses reimbursed during the
subsequent fiscal quarter.  If there is an Excess Amount in any Expense Year and
the Independent Directors determine that such excess was justified based on
unusual and nonrecurring factors which they deem sufficient, then the Excess
Amount may be carried over and included in Total Operating Expenses in
subsequent Expense Years and reimbursed to the Advisor in one or more of such
years, provided that there shall be sent to the Stockholders a written
disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such excess expenses were
justified.  Such determination shall be reflected in the minutes of the meetings
of the Board.  All figures used in the foregoing computation shall be determined
in accordance with GAAP applied on a consistent basis.

 

14.          OTHER ACTIVITIES OF THE ADVISOR.   Except as set forth in this
Section 14 , nothing herein contained shall prevent the Advisor or any of its
Affiliates from engaging in or earning fees from other activities, including the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Sponsor or its
Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, member, partner, employee or stockholder of the Advisor or
any of its Affiliates to engage in or earn fees from any other business or to
render services of any kind to any other Person and earn fees for rendering such
services; provided, however , that the Advisor must devote sufficient resources
to the Company’s business to discharge its obligations to the Company under this
Agreement.  The Advisor may, with respect to any investment in which the Company
is a participant, also render advice and service to each and every other
participant therein, and earn fees for rendering such advice and
service.  Specifically, it is contemplated that the Company may enter into Joint
Ventures or other similar co-investment arrangements with certain Persons, and
pursuant to the agreements governing such Joint Ventures or arrangements, the
Advisor may be engaged to provide advice and service to such Persons, in which
case the Advisor will earn fees for rendering such advice and service.

 

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other Person.  If the
Advisor, Director or Affiliates thereof have sponsored other investment programs
with similar investment objectives which have investment funds available at the
same time as the Company, the Advisor shall inform the Board of the method to be
applied by the Advisor in allocating investment opportunities among the Company
and competing investment entities and shall provide regular updates to the Board
of the investment opportunities provided by the Advisor to competing programs in
order for the Board (including the Independent Directors) to fulfill its duty to
ensure that the Advisor and its Affiliates use their reasonable best efforts to
apply such method fairly to the Company. 

 

 15.          THE AMERICAN REALTY CAPITAL NAME.   The Advisor and its Affiliates
have or may have a proprietary interest in the names “American Realty Capital,”
“ARC” and “AR Capital.”  The Advisor hereby grants to the Company, to the extent
of any proprietary interest the Advisor may have in any of the names “American
Realty Capital,” “ARC” and “AR Capital,” a non-transferable, non-assignable,
non-exclusive, royalty-free right and license to use the names “American Realty
Capital,” “ARC” and “AR Capital” during the term of this Agreement. The Company
agrees that the Advisor and its Affiliates will have the right to approve of any
use by the Company of the names “American Realty Capital,” “ARC” and “AR
Capital,” such approval not to be unreasonably withheld or delayed. Accordingly,
and in recognition of this right, if at any time the Company ceases to retain
the Advisor or one of its Affiliates to perform advisory services for the
Company, the Company will, promptly after receipt of written request from the
Advisor, cease to conduct business under or use the names “American Realty
Capital,” “ARC” and “AR Capital” or any derivative

 

 

 

 



thereof and the Company shall change its name and the names of any of its
subsidiaries to a name that does not contain the names “American Realty
Capital,” “ARC” and “AR Capital” or any other word or words that might, in the
reasonable discretion of the Advisor, be susceptible of indication of some form
of relationship between the Company and the Advisor or any its Affiliates. At
such time, the Company will also make any changes to any trademarks,
servicemarks or other marks necessary to remove any references to the words
“American Realty Capital,” “ARC” and “AR Capital.” Consistent with the
foregoing, it is specifically recognized that the Advisor or one or more of its
Affiliates has in the past and may in the future organize, sponsor or otherwise
permit to exist other investment vehicles (including vehicles for investment in
real estate) and financial and service organizations having any of the names
“American Realty Capital,” “ARC” and “AR Capital” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company.  Neither the Advisor nor any of its Affiliates makes any
representation or warranty, express or implied, with respect to the names
“American Realty Capital,” “ARC” and “AR Capital” licensed hereunder or the use
thereof (including without limitation as to whether the use of the names
“American Realty Capital,” “ARC” and “AR Capital” will be free from infringement
of the intellectual property rights of third parties.  Notwithstanding the
preceding, the Advisor represents and warrants that it is not aware of any
pending claims or litigation or of any claims threatened in writing regarding
the use or ownership of the names “American Realty Capital,” “ARC” and “AR
Capital.”

 

16.          TERM OF AGREEMENT.   This Agreement shall continue in force for a
period of one year from the date hereof.  Thereafter, the term may be renewed
for an unlimited number of successive one-year terms upon mutual consent of the
parties.

 

17.          TERMINATION BY THE PARTIES.   This Agreement may be terminated upon
sixty (60) days’ prior written notice (a) by the Independent Directors of the
Company or the Advisor, without Cause and without penalty, (b) by the Advisor
for Good Reason, or (c) by the Advisor upon a Change of Control.  The provisions
of Sections 15 and 19 through 31 (inclusive) of this Agreement shall survive any
expiration or earlier termination of this Agreement. 

 

18.          ASSIGNMENT TO AN AFFILIATE.   This Agreement may be assigned by the
Advisor to an Affiliate with the approval of a majority of the Directors
(including a majority of the Independent Directors).  The Advisor may assign any
rights to receive fees or other payments under this Agreement to any Person
without obtaining the approval of the Directors.  This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a Person which is a successor to all the assets, rights and
obligations of the Company or the Operating Partnership, in which case such
successor Person shall be bound hereunder and by the terms of said assignment in
the same manner as the Company or the Operating Partnership, as applicable, is
bound by this Agreement.

 

19.          PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

 

(a)             Amounts Owed .   After the Termination Date, the Advisor shall
be entitled to receive from the Company or the Operating Partnership within
thirty (30) days after the effective date of such termination all amounts then
accrued and owing to the Advisor, including all its interest in the Company’s
income, losses, distributions and capital by payment of an amount equal to the
then-present fair market value of the Advisor’s interest, subject to the 2%/25%
Guidelines to the extent applicable.

  

(b)            Advisor’s Duties.  The Advisor shall promptly upon termination of
this Agreement:

 

(i)           pay over to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

(ii)          deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)         deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and

 

(iv)         cooperate with the Company and the Operating Partnership to provide
an orderly management transition.

 

20.         INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING
PARTNERSHIP AGREEMENT.   To the extent that the Articles of Incorporation or the
Operating Partnership Agreement as in effect on the date hereof impose
obligations or restrictions on the Advisor or grant the Advisor certain rights
which are not set forth in



 

 

 

 

this Agreement, the Advisor shall abide by such obligations or restrictions and
such rights shall inure to the benefit of the Advisor with the same force and
effect as if they were set forth herein.

 

21.          INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. 

 

(a)           The Company and the Operating Partnership, jointly and severally,
shall indemnify and hold harmless the Advisor and its Affiliates, as well as
their respective officers, directors, equity holders, members, partners,
stockholders, other equity holders and employees (collectively, the “
Indemnitees ,” and each, an “ Indemnitee ”), from and against all losses,
claims, damages, losses, joint or several, expenses (including reasonable
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts (collectively, “Losses”) arising in the
performance of their duties hereunder, including reasonable attorneys’ fees, to
the extent such Losses are not fully reimbursed by insurance, and to the extent
that such indemnification would not be inconsistent with the laws of the State
of New York, the Articles of Incorporation or the provisions of Section II.G of
the NASAA REIT Guidelines.  Notwithstanding the foregoing, the Company and the
Operating Partnership shall not provide for indemnification of an Indemnitee for
any Loss suffered by such Indemnitee, nor shall they provide that an Indemnitee
be held harmless for any Loss suffered by the Company and the Operating
Partnership, unless all the following conditions are met:

 

(i)           the Indemnitee has determined, in good faith, that the course of
conduct that caused the loss or liability was in the best interest of the
Company and the Operating Partnership;

 

(ii)          the Indemnitee was acting on behalf of, or performing services
for, the Company or the Operating Partnership;

 

(iii)         such Loss was not the result of negligence or willful misconduct
by the Indemnitee; and

 

(iv)        such indemnification or agreement to hold harmless is not
recoverable from the Stockholders.

 

(b)           Notwithstanding the foregoing, an Indemnitee shall not be
indemnified by the Company and the Operating Partnership for any Losses arising
from or out of an alleged violation of federal or state securities laws by such
Indemnitee unless one or more of the following conditions are met:

 

(i)           there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the Indemnitee;

 

(ii)         the related claim has been dismissed with prejudice on the merits
by a court of competent jurisdiction as to the Indemnitee; or

 

(iii)         a court of competent jurisdiction approves a settlement of the
related claim against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Securities
and Exchange Commission and of the published position of any state securities
regulatory authority in which securities of the Company or the Operating
Partnership were offered or sold as to indemnification for violation of
securities laws.

 

(c)           In addition, the advancement of the Company’s or the Operating
Partnership’s funds to an Indemnitee for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all the following conditions are satisfied:

 

(i)           the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;

 

(ii)          the legal action is initiated by a third party who is not a
Stockholder or the legal action is initiated by a Stockholder acting in such
Stockholder’s capacity as such and a court of competent jurisdiction
specifically approves such advancement; and

 

 

 

 

(iii)         the Indemnitee undertakes to repay the advanced funds to the
Company or the Operating Partnership, together with the applicable legal rate of
interest thereon, in cases in which such Indemnitee is ultimately found not to
be entitled to indemnification in a final, non-appealable judgment of a court if
competent jurisdiction.

 

22.          INDEMNIFICATION BY ADVISOR.   The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from Losses, to the extent
that such Losses are not fully reimbursed by insurance and are incurred by
reason of the Advisor’s bad faith, fraud, willful misfeasance, intentional
misconduct, gross negligence or reckless disregard of its duties; provided,
however, that the Advisor shall not be held responsible for any action of the
Board in following or declining to follow any advice or recommendation given by
the Advisor.

 

23.          NOTICES.   Any notice, report or other communication (each a “
Notice ”) required or permitted to be given hereunder shall be in writing unless
some other method of giving such Notice is required by the Articles of
Incorporation, the By-laws, and shall be given by being delivered by hand, by
courier or overnight carrier or by registered or certified mail to the addresses
set forth below:  

 

To the Company:   American Realty Capital Healthcare Trust, Inc.     405 Park
Avenue     New York, New York 10022     Attention:  Nicholas S. Schorsch,    
                  Chief Executive Officer           with a copy to:          
Proskauer Rose LLP     Eleven Times Square     New York, New York 10036    
Attention:  Peter M. Fass, Esq.     Attention:  James P. Gerkis, Esq.

 

To the Operating Partnership:   American Realty Capital Healthcare Trust
Operating Partnership, L.P.     405 Park Avenue     New York, New York 10022    
Attention:  Nicholas S. Schorsch           with a copy to:           Proskauer
Rose LLP     Eleven Times Square     New York, New York 10036    
Attention:  Peter M. Fass, Esq.     Attention:  James P. Gerkis, Esq.       To
the Advisor:   American Realty Capital Healthcare Advisors, LLC     405 Park
Avenue     New York, New York 10022     Attention:  Nicholas S. Schorsch        
  with a copy to:           Proskauer Rose LLP     Eleven Times Square     New
York, New York 10036     Attention:  Peter M. Fass, Esq.     Attention:  James
P. Gerkis, Esq.

 

Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 23 .

 

 

 

 

24.          MODIFICATION.   This Agreement shall not be amended, supplemented,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
assignees.

 

25.          SEVERABILITY.   The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

26.         GOVERNING LAW.   The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of New York as at the
time in effect, without regard to the principles of conflicts of laws thereof.

 

27.          ENTIRE AGREEMENT.   This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.  

 

28.          NO WAIVER.   Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

29.         PRONOUNS AND PLURALS.   Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

30.          HEADINGS.   The titles of sections and subsections contained in
this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

 

31.          EXECUTION IN COUNTERPARTS.   This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  AMERICAN REALTY CAPITAL Healthcare Trust, INC.         By: /s/ Nicholas S.
Schorsch     Name:  Nicholas S. Schorsch     Title:   Chief Executive Officer  
      American Realty Capital Healthcare Trust OPERATING PARTNERSHIP, L.P.      
  By: American Realty Capital Healthcare Trust, Inc.           its General
Partner         By: /s/ Nicholas S. Schorsch     Name:  Nicholas S. Schorsch    
Title:   Chief Executive Officer         American Realty Capital Healthcare
ADVISORS, LLC         By: /s/ Thomas P. D’Arcy     Name:  Thomas P. D’Arcy    
Title:  Chief Executive Officer, American Realty Capital Healthcare Advisors,
LLC

 

 

 

